

114 SRES 156 ATS: Expressing the sense of the Senate with respect to childhood stroke and recognizing May 2015 as “National Pediatric Stroke Awareness Month”. 
U.S. Senate
2015-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 156IN THE SENATE OF THE UNITED STATESApril 30, 2015Mr. Blumenthal (for himself, Ms. Ayotte, and Mr. Murphy) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsMay 23 (legislative day, May 22), 2015Committee discharged; considered and agreed toRESOLUTIONExpressing the sense of the Senate with respect to childhood stroke and recognizing May 2015 as National Pediatric Stroke Awareness Month. 
	
 Whereas a stroke, also known as cerebrovascular disease, is an acute neurologic injury that occurs when the blood supply to a part of the brain is interrupted by a clot in the artery or a burst of the artery;
 Whereas a stroke is a medical emergency that can cause permanent neurologic damage or even death if not promptly diagnosed and treated;
 Whereas a stroke occurs in approximately 1 out of every 3,500 live births, and 4.6 out of 100,000 children ages 19 and under experience a stroke each year;
 Whereas a stroke can occur before birth; Whereas stroke is among the top 12 causes of death for children between the ages of 1 and 14 in the United States;
 Whereas 20 to 40 percent of children who have suffered a stroke die as a result;
 Whereas a stroke recurs within 5 years in 10 percent of children who have had an ischemic or hemorrhagic stroke;
 Whereas the death rate for children who experience a stroke before the age of 1 is the highest out of all child age groups;
 Whereas there are no approved therapies for the treatment of acute stroke in infants and children;
 Whereas approximately 60 percent of infants and children who have a pediatric stroke will have serious, permanent neurological disabilities, including paralysis, seizures, speech and vision problems, and attention, learning, and behavioral difficulties;
 Whereas such disabilities may require ongoing physical therapy and surgeries;
 Whereas the permanent health concerns of and treatments for strokes that occur during childhood and young adulthood have considerable impacts on children, families, and society;
 Whereas more information is necessary regarding the cause, treatment, and prevention of pediatric strokes;
 Whereas medical research is the only means by which the people of the United States can identify and develop effective treatment and prevention strategies for pediatric strokes; and
 Whereas early diagnosis and treatment of pediatric strokes greatly improves the chances that an affected child will recover and not experience a recurrence of a stroke: Now, therefore, be it
	
 That the Senate— (1)recognizes May 2015 as National Pediatric Stroke Awareness Month;
 (2)urges the people of the United States to support the efforts, programs, services, and organizations that enhance public awareness of pediatric stroke;
 (3)supports the work of the National Institutes of Health in pursuit of medical progress on pediatric stroke; and
 (4)urges continued coordination and cooperation between the Federal Government, State and local governments, researchers, families, and the public to improve treatments and prognoses for children who suffer from strokes.